ORDER
PER CURIAM.
Defendant, Darius Nicholson, appeals from the judgment entered upon his convictions for second-degree murder, Section 565.020 RSMo.2000,1 armed criminal action, Section 571.015, and first-degree robbery, Section 569.030. In his sole point on appeal, the defendant contends the trial court erred when it sustained the State’s objection and refused to permit the defendant to question Michael Hatcher about *492what he had told his attorney. Finding that the defendant’s point relied on preserves nothing for our review, we affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All further statutory references are to RSMo. 2000, unless otherwise indicated.